TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-12-00454-CV



                Tom Jones Homes, Inc., a Texas Corporation, Appellant

                                              v.

                       Travis County Appraisal District, Appellee


  FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-11-002882, HONORABLE TIM SULAK, JUDGE PRESIDING



                         MEMORANDUM OPINION


               Appellant Tom Jones Homes, Inc., a Texas Corporation, filed its notice of

appeal on July 6, 2012, and appellant’s brief was originally due on November 29, 2012. On

appellant’s request, this Court extended the deadline to file appellant’s brief to March 15,

2013, but appellant failed to file a brief by that date. Finally, on April 3, 2013, this Court

notified appellant that its brief was overdue and that a failure to respond by April 15, 2013,

could result in the dismissal of this appeal for want of prosecution. The April 15 deadline

passed, and appellant has not filed a brief or a motion for extension of time. Accordingly, we

dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).
                                           ________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Prosecution

Filed: May 23, 2013




                                           2